Citation Nr: 1611842	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-25 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acne disability.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disability.  

3.  Entitlement to an initial rating for sinusitis in excess of 10 percent from October 23, 2006 to October 28, 2015, and in excess of 50 percent from October 29, 2015.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his notice of disagreement, the Veteran states shortly after separation from service, he was admitted to the VA hospital in Jamaica Plains, Massachusetts.  He has tried to obtain the records himself but has been unsuccessful.  The file does not indicate any attempt by the RO to obtain these records, which may be relevant to the service connection claims on appeal.  Therefore, upon remand, the RO should attempt to locate these records and associate them with the file.  Ongoing VA medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

In addition, when the Board relies on a medical opinion, such opinion must be adequate for judicial review.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The Board finds new VA examinations should be provided to the Veteran.  

Acne on the face and back was noted in the service entrance examination report in 1964 and the Veteran states that the acne worsened during service, but that instead of seeking treatment during service he used Clearasil.  The Veteran received a VA skin examination in February 2007 and the VA examiner diagnosed a chronic course of acne.  Examination revealed acne on the back, shoulders, and chest.  

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The February 2007 examiner did not provide an opinion stating whether any current acne is the same disability noted upon entrance, and if so, whether it was permanently aggravated by service beyond its natural progression.  Upon remand, the Veteran should be provided a VA examination to address this issue.  

As to sleep apnea, the Veteran has been diagnosed with obstructive sleep apnea and uses a continuous positive airway pressure machine (CPAP).  The Veteran has stated that at times, he is unable to use the CPAP because his service connected sinusitis interferes with its use.  The Veteran's VA examinations in April 2009 and June 2009 with an addendum in February 2010 concluded that sinusitis was exacerbated by treatment for the Veteran's obstructive sleep apnea and obstructive sleep apnea was not due to the sinusitis.  The examiner did not state whether the sleep apnea is aggravated by the sinusitis as the Veteran contends and did not offer any rationale explaining why the obstructive sleep apnea is not due to the sinusitis.  

The Board thus finds the examinations for both disabilities are inadequate and new VA examinations must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran is service connected for sinusitis.  The RO awarded a ten percent rating when granting service connection in a June 2007 rating decision.  The Veteran contends the severity of the sinusitis disability warrants a higher rating at all times since the effective date of October 23, 2006.  The RO readjudicated the issue in the statement of the case dated in April 2010, and continued the 10 percent rating.  Subsequent to the statement of the case, VA received additional private medical records of the Veteran's primary care provider, who has been following the Veteran for his sinusitis disability.  In November 2015, the RO increased the rating for sinusitis to 50 percent, the highest rating possible for sinusitis under Diagnostic Code 6513, effective October 29, 2015, believing that the increased rating resolved all the contentions in the Veteran's appeal.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2015).  

Thus, the RO did not avail itself the opportunity to issue a supplemental statement of the case addressing the claim and subsequent evidence which was relevant to the claim.  Stated another way, it did not re-adjudicate whether the Veteran was entitled to a rating higher than 10 percent at any time before October 29, 2015 or whether a higher rating was warranted on an extraschedular basis.  See 38 C.F.R. §§ 3.321(b), 19.37; see also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability has been more severe than at others.).  

Upon remand, the AOJ must issue a supplemental statement of the case addressing whether the Veteran is entitled to higher ratings for sinusitis since October 23, 2006, to include on an extraschedular basis.

The Veteran should also be provided with proper notice as to substantiating a claim for service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper notice regarding how to substantiate a claim for service connection on a secondary basis.

2.  Obtain all relevant VA medical records from the Jamaica Plains, Massachusetts VA Medical Center and associated outpatient clinics from separation to the present that are not already of record.  

3.  After the record development is completed, provide the Veteran with a VA skin examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should address whether the Veteran's current acne is the same condition noted at entry into service.  The examiner should comment on the significance, if any, of the fact that face and back acne was noted at entrance into service and currently the Veteran has acne of the back, shoulders, and chest.  

If the current acne is the same disability noted at entry, the examiner is asked to address whether the acne was aggravated during service.  If so, was the aggravation clearly due to the natural progress of the disorder?  

If the current acne is not the same disability noted at entry, the examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that the current acne began in service or is causally related to service.   

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability versus a temporary flare-up of symptoms.

4.  After the record development is completed, provide the Veteran with a VA sleep apnea examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that sleep apnea began in service or is causally related to service.

If the examiner determines that sleep apnea is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any sleep apnea was (i) caused by or (ii) aggravated by the Veteran's service connected disabilities, to specifically include sinusitis. 

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability versus a temporary flare-up of symptoms.

5.  After the development requested is completed, readjudicate the claims for service connection and the claim for higher ratings for sinusitis, including on an extraschedular basis.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




